Broyles, P. J.
It does not appear, either from the transcript of the record or by a recital in the bill of exceptions, that the brief of the evidence has ever been approved by the trial judge, and, there being- no suggestion that there is such an approved brief of file in the office of the clerk of the trial court, and that which purports to be a brief of the evidence in the case, sent up with the record, not being approved or au thenticated in any way by the trial judge, and there being no assignment of- error which can be determined without a consideration of the evidence in the case, no reversal of the judgment of the court below is legally possible, and it must accordingly be affirmed. Morrison v. Dodge, 94 Ga. 730 (20 S. E. 422) ; Mayor &c. of Waycross v. Neal, 94 Ga. 731 (19 S. E. 758) ; Ingram v. Clarke, 96 Ga. 777 (22 S. E. 334) ; Kirby v. Lippincott, 98 Ga. 426 (25 S. E. 267) ; Moss v. Birch, 102 Ga. 556 (28 S. E. 623); Sayer v. Brown, 119 Ga. 539 (46 S. E. 649); Douglas County v. Sayer, 119 Ga. 551 (46 S. E. 654) ; Price v. Price, 122 Ga. 321 (59 S. E. 91); Hawkins v. Tanner, 129 Ga. 497 (59 S. E. 225). Moreover, it fails to appear, either from the bill of exceptions or from the record, that the trial judge approved any of the grounds of the amendment to the motion for a new trial, or the purported charge of the court, sent up with the record.

Judgment affirmed.


Jenkins and Bloodworlh, JJ., concur.